 1
                                                                                  JS6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12 JESUS RESENDIZ, Individually and on )        Case No. 8:19-cv-01137 DSF (Ex)
   Behalf of All Others Similarly Situated, )   CLASS ACTION
13                                          )
                            Plaintiff,      )
14                                          )   XXXXXXXXX
                                                [PROPOSED] ORDER
         vs.                                )   APPROVING JOINT
15                                          )
   FIRST AMERICAN FINANCIAL                 )   STIPULATION OF VOLUNTARY
16 CORPORATION, et al.,                     )   DISMISSAL WITH PREJUDICE BY
                                            )   PLAINTIFF JESUS RESENDIZ
17                          Defendants. )
                                            )   PURSUANT TO FED. R. CIV. P.
18                                          )   41(a)(1)(A)(ii)
                                            )
19
20
21
22
23
24
25
          ///
26
          ///
27
          ///
28
1             Having reviewed the parties’ Joint Stipulation of Voluntary Dismissal With
2 Prejudice by Plaintiff Jesus Resendiz (“Plaintiff”) pursuant to Fed. R. Civ. P.
3 41(a)(1)(A)(ii) (“Stipulation”), the Court now Orders as follows:
4             1.       The above-captioned action shall be dismissed with prejudice;
5             2.       Each party shall bear its own attorneys’ fees, costs, and/or expenses;
6                      and
7             3.       Notwithstanding such dismissal, plaintiff shall retain all rights, if any,
8                      as an absent putative class member to recover as such from any class-
9                      action settlement with, or judgment entered against, any defendant in
10                     the related cases currently pending before this Court, or the two related
11                     state-court proceedings (Weldon v. First American Title Co., No. 30-
12                     2019-01077622-CU-NP-CXC (filed June 18, 2019) and Latta v. First
13                     American Financial Corp., No. 30-2019-01077622-CU-NP-CXC
14                     (filed June 24, 2019)) to which defendants reserve all defenses,
15                     including but not limited to whether any putative class should ever be
16                     certified.
17
18    Dated: October 22, 2019
19                                               THE HONORABLE DALE S. FISCHER
                                                 UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
                                                   -1-
     US_Active\113462270\V-1
